PER CURIAM.
Plaintiff Stephen G. Watts, as administrator pendente lite of the estate of Betty *553Louise Smith, deceased, appeals a final summary judgment against him and in favor of appellee United Services Automobile Association in his wrongful death action against appellees Clark W. Setchfield and United Services, contending that there is a genuine issue of material fact concerning whether the decedent was a dependent child within the meaning of Section 768.-18(2), Florida Statutes (1977), at the time of her death.
While summary judgment is not to be granted unless the moving party can demonstrate that there is no genuine issue of material fact which, if taken in the light most favorable to the nonmoving party, would entitle the nonmoving party to relief, Holl v. Talcott, 191 So.2d 40 (Fla.1966), the trial court here correctly ruled that there was no genuine issue of material fact on the dependency issue here.
We have read the cases cited by appellant and find that each of them is distinguishable on facts.
Accordingly, the final summary judgment against appellant is AFFIRMED.
BOARDMAN, A.C.J., and DANAHY and LEHAN, JJ., concur.